Shepley, C. J.,
Gentlemen of the jury — Upon you, in some degree, depends the just administration of the law. If you disregard the law, the promises which it makes to the citizen, of life, liberty and the pursuit of happiness, become unreliable. But happily your course is a straight one, fraught with no difficulties. With the opinion of others, in the court room or out of it, you have nothing to do. If your duty be faithfully performed, you can, in no event have cause for regret.
The defendant is to be considered innocent, until his guilt be proved.
Does the evidence satisfy you : —
1, that the body, found in the brook, was that of Beringera D. Caswell; —
2, that she was pregnant, and that the defendant, at her desire, had procured an abortion ; —
3, and that, in so doing, he caused her death.
[The evidence, as applicable to each of these inquiries, was fully recapitulated by the Judge.]
In examining the testimony, it is not requisite that you should believe a particular witness beyond all reasonable doubt; but it is requisite that, in view of all the testimony, you should believe, beyond all reasonable doubt, that the- defendant is guilty.
The indictment, in its third count, charges that the deceased was quick with child. Whatever allegation is descriptive of the offence, must be proved. But if the fact stated be merely *373in aggravation, so that it may be stricken out, and yet leave the offence fully described, it may be rejected as surplusage. In order to fix upon the defendant the guilt of the offence charged upon him, it is not requisite to be either alleged or proved, that the deceased was quick with child. Such an allegation is not essential to the description of the offence. It is merely in aggravation, and you may disregard it. It is alleged in the indictment, that the death was caused by the use of a specified metallic instrument. But it is not necessary that the proof should show that it was done by that particular instrument. It will be sufficient, if proved to have been done by some other one, if the nature of the violence and the kind of death occasioned by it, be the same.
Whoever shall unlawfully kill any human being with malice aforethought, either express or implied, shall be deemed guilty of murder.
Whoever shall commit murder with express malice aforethought, or in perpetrating or attempting to perpetrate any crime, punishable with death or imprisonment in the State prison for life, or for an unlimited term of years, shall be deemed guilty of murder in the first degree.
Whoever shall commit murder, otherwise than above described, shall be deemed guilty of murder in the second degree.
For an illustration of murder, in the first degree, suppose that a person breaks into your house with a dangerous weapon, for the purpose of stealing your money; that he is detected and seized by your son, and that the robber strikes the son a blow by which his life is taken. Now the robber may have had no ill-will against your son, and no aforethought purpose to kill him; yet, as the crime, which he did intend, and did attempt to commit, is punishable by imprisonment in the State prison for life, and therefore a felony, the killing would be murder in the first degree.
To illustrate murder in the second degree, we may suppose a person should attack another and strike him a mortal blow with a deadly weapon; though there be no proof of previous *374design or ill-will or unkind feelings, yet the law allows the malice to be implied; that is, it allows the inference of a heart void of human kindness, depraved and fatally bent on mischief.
Another case of murder in the' second degree, and where the malice is implied, is when the killing is committed by a person, when in the perpetration of a crime, punishable by imprisonment in the State prison, such crimes being made felonies by our statute. As the wilful causing of an abortion is “punishable in the State prison,” it is a felony ; and if, in the perpetration of that offence, a killing occurs, the malice, making it murder in the second degree, may be implied.
The jury returned a verdict that the defendant was guilty of murder in the second degree. After having rendered that verdict, the court, at the request of the defendant’s counsel, and by consent of the prosecuting officer, inquired of the jury, before they had left the jury box, whether it was upon the third count, that they rendered that verdict. They answered that it was upon the third count, and that they did not come to any finding upon either of the other counts.
Tallman, the Attorney General, by whom the case was argued for the State, then moved for sentence, and the defendant was sentenced to suffer imprisonment in the State prison for life, agreeably to Rev. Stat. chap. 154, sec. 3.